Citation Nr: 1534003	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for anterior cruciate ligament (ACL) tear of the right knee status post surgery with degenerative joint disease (DJD).  

2.  Entitlement to a disability rating in excess of 10 percent for left knee tendonitis.  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder.

The Board acknowledges that the Veteran did not submit a substantive appeal for the issue of entitlement to an increased disability rating for left knee tendonitis; nonetheless, testimony on this issue was taken at the May 2015 hearing before the undersigned Veterans Law Judge.  As the Board has taken testimony and developed the issue, it waives timely filing of a substantive appeal and takes jurisdiction over this issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The issue of entitlement to an increased disability rating for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At all times during the pendency of the appeal, the Veteran's left knee tendonitis has been manifested by flexion to no less than 140 degrees with pain at 140 degrees, without limitation of extension or objective evidence of deformity, instability, subluxation, lack of endurance, dislocation, heat, or redness in the knee joint, or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee tendonitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard June 2011 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran has been provided VA medical examinations in connection with the claim in June 2011 and February 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for the claim for an increased disability rating for left knee tendonitis.

II. Analysis

The Veteran and his representative contend that his left knee disability is more severe than the current rating reflects.  The Veteran argues that the condition has gotten progressively worse over the years and that it makes it hard for him to stand, walk or sit for long periods of time. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Veteran's service-connected left knee tendonitis is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  Under this diagnostic code, the disability is rated on the basis of limitation of motion of the affected joint as arthritis.  

Diagnostic Codes 5260 and 5261 relate to limitation of motion of the knee joint.  For limitation of flexion of the leg, a noncompensable (zero percent) rating is warranted if flexion is limited to 60 degrees; a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  The knee may also be rated under limitation of extension of the leg.  A noncompensable rating is warranted if extension is limited to 5 degrees; a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Full range of motion of the knee is from 0 degrees extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Both the June 2011 and February 2013 VA examination reports note the Veteran's complaints of worsening left knee pain due to overcompensation due to his right knee pain.  The June 2011 VA examination report also noted the Veteran's complaints of left knee weakness, lack of endurance, fatigability, tenderness and pain.  Both VA examination reports show left knee flexion to 140 degrees or greater, with objective evidence of pain at 140 degrees during the June 2011 examination and no objective evidence of pain during the February 2013 examination.  Extension was to 0 degrees with no objective evidence of pain during either examination.  There was also no additional limitation of range of motion with repetitive range of motion testing during either examination.  

The June 2011 VA examiner noted the Veteran had normal posture and gait, as well as tandem gait.  Physical examination revealed objective evidence of left knee tenderness.  There was no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat deformity, guarding of movement, malalignment or drainage.  There was no evidence of subluxation, locking pain, genu recurvatum or crepitus.  X-ray studies of the left knee were within normal limits.  The examiner determined that left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  All stability tests were within normal limits.  The examiner determined that the Veteran had left knee pain that limited certain movement.  

The February 2013 VA examiner determined the Veteran did not have any additional functional loss or impairment of the left knee.  There was no tenderness or pain to palpation for joint line or soft tissue of the left knee.  Left knee muscle strength was 5/5 during flexion and extension testing, with no evidence of instability.  The examiner opined that there was no impact on the Veteran's ability to work.  

During the May 2015 hearing, the Veteran testified that he had increased left knee pain because he overcompensated for his right knee pain.  He testified that he worked as a pipefitter at construction sites and was constantly climbing and descending ladders and scaffolding.  In the last year, he estimated he had missed 4 to 5 days of work because of knee pain.  He denied left knee instability.  The Veteran testified that he did not receive treatment for his left knee disability, but that he took over-the-counter pain medications and applied either heat or ice to the joint.  

Even accounting for restricted motion due to pain, at no time during the pendency of the appeal does the evidence of record show limitation of flexion and/or extension to the extent necessary for a rating in excess of 10 percent under either Diagnostic Code 5260 or 5261.  Throughout the course of the appeal, the Veteran's measurements have not approximated these levels of limitation.  The Board has also considered Deluca and Mitchell and the Veteran's symptoms of subjective pain, weakness, lack of endurance, and daily flare-ups; however, the evidence does not show that these symptoms result in additional disability beyond that reflected in his range of motion measurements.  Nor, does the evidence reveal limitation of either left knee flexion or extension to the extent necessary to warrant even compensable evaluations under Diagnostic Codes 5260 and 5261.  Therefore, separate ratings are not warranted pursuant to VAOPGCPREC 9-2004.  

Likewise, as the VA examiners have specifically found no evidence of left knee ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, malunion of the left tibia and fibula or genu recurvatum, a schedular rating in excess of 10 percent is not warranted for the Veteran's left knee disability under any other listed diagnostic code.

Accordingly, the preponderance of the evidence is against a disability rating in excess of 10 percent; there is no doubt to be resolved; and a higher rating for left knee tendonitis is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  38 C.F.R. § 3.321(b)(1) (2014).  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Board finds that the first Thun element is not satisfied.  During the pendency of the appeal, the Veteran's service-connected left knee disability has been manifested by signs and symptoms such as pain and tenderness, which impair his ability to stand, or sit for prolonged periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion and overall impairment.  See, e.g. 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain and tenderness.  While these symptoms may result in effects such as problems walking or standing for prolonged periods of time, in short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's left knee disability, referral for extraschedular consideration is not required at any time during the pendency of the appeal. 

Lastly, the evidence does not show and the Veteran does not assert that he is unable to work due to his service-connected left knee condition.  Thus, the issue of entitlement to a total disability rating has not been raised by the record, and thus, need not be referred for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating in excess of 10 percent for left knee tendonitis is denied. 


REMAND

The Veteran was last afforded a VA examination in February 2013 for his service-connected right knee disability.  Although the Veteran has not specifically alleged that his right knee disability has worsened since the most recent VA examination, during the May 2015 hearing, he testified that his right knee gave out all the time, was always swollen and that he experienced popping in the joint, all symptoms that were not indicated during the February 2013 examination.  Further, VA treatment records, dating from October 2011 to May 2012, indicate that the Veteran reinjured his right knee in October 2011 and that he had to cancel scheduled right knee surgery in May 2012 because of his work obligations.  

The record clearly raises a question as to the current severity of his service-connected right knee disability.  As such, the issue must be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the above examination, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability.  The entire claim file must be reviewed by the examiner.  

All signs and symptoms necessary for rating the Veteran's right knee disability must be reported in detail.  The examiner must also detail all current functional impairment from the Veteran's right knee disability, to include any impact on occupational functioning.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


